Citation Nr: 1038197	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1997 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
This claim was previously remanded by the Board in February 2008 
for additional evidentiary development.  

The Veteran was afforded a Video Conference hearing before the 
undersigned Veterans Law Judge in December 2007.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

While the Veteran's appeal was pending before the Board, the RO 
issued a rating decision in June 2010 granting the Veteran's 
claim of entitlement to service connection for the residuals of a 
neck and shoulder injury.  Since this grant constituted a full 
grant of the benefits sought on appeal, this claim is no longer 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

The Veteran's right foot disability is best characterized as mild 
and is manifested by decreased sensation to pinprick and 
subjective symptoms of pain; it is not manifested by objective 
symptomatology of limited motion, weakness, tenderness, 
instability, or abnormal weight bearing.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
compensable disability rating for the residuals of a right foot 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that the Veteran is 
entitled to an initial compensable disability rating for his 
service-connected residuals of a right foot injury.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for this claim.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, as well as copies 
of his private medical records.  In February 2010, he was also 
afforded a formal VA examination.  The Board finds that no 
additional assistance is required to fulfill VA's duty to assist. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial 
compliance with its February 2008 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
contacted the Veteran to obtain names and addresses of private 
treating physicians and that the Veteran was scheduled for a VA 
examination of the right foot.  The AMC later issued a rating 
decision and a Supplemental Statement of the Case (SSOC).  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

Again, the Veteran contends that he is entitled to an initial 
compensable disability rating for his service-connected residuals 
of a right foot injury.  The Veteran's foot disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 
this Code, moderate residuals of a foot injury warrant a 10 
percent evaluation; moderately severe residuals warrant a 20 
percent evaluation; and severe residuals warrant a 30 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  It 
is pointed out that in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2009).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Facts and Analysis

The Veteran specifically feels he is entitled to a higher rating 
for his service-connected foot disability due to numbness and 
pain and a limited ability to stand and walk for extended periods 
of time.  However, as outlined below, the preponderance of the 
evidence demonstrates that the Veteran's right foot disability 
has been characterized by, at most, mild symptomatology.  As 
such, a compensable disability rating is not warranted.  

For historical purposes, the Veteran was granted service 
connection for the residuals of a right foot injury in an April 
2005 rating decision.  A noncompensable disability rating was 
assigned under Diagnostic Code 5284, effective as of October 22, 
2004.  The Veteran submitted a timely notice of disagreement in 
April 2005, and appealed the assigned rating to the Board in 
April 2006.  

The record does not contain any medical evidence of treatment for 
the Veteran's right foot since the Veteran filed his claim.  The 
Board recognizes that the Veteran testified in his December 2007 
hearing that he was not aware that he could receive treatment for 
his foot from the VA.  However, regardless of the Veteran's 
testimony, this does not change the fact that the record contains 
no medical evidence regarding this condition.  The record 
demonstrates that the Veteran sought private medical treatment 
for his neck and shoulder pain, but there is no evidence to 
suggest that he has sought any private medical treatment for his 
right foot condition.  

The Veteran was afforded a VA examination of the right foot in 
February 2010.  During the examination, the Veteran reported 
having pain in the right foot, especially in the great toe.  The 
Veteran reported treating his foot pain with over-the-counter 
medications like Tylenol and ibuprofen, as well as massages.  The 
Veteran reported subjective symptomatology of pain, swelling, 
redness, stiffness and lack of endurance.  The Veteran also 
described numbness in the great toe.  It was noted that the 
Veteran was able to stand for 3 to 8 hours with only short 
periods of rest and that he was able to walk a quarter of a mile.  
The Veteran also reported wearing corrective shoes with an 
orthotic insert that he purchased.  

Examination revealed no evidence of painful motion, swelling, 
tenderness, instability, weakness, or abnormal weight bearing.  
X-rays did reveal a small chip fracture of the distal right foot.  
The examiner diagnosed the Veteran with a healed right foot chip 
fracture that resulted in pain.  There were no significant 
occupational effects noted and the examiner concluded that no 
residuals of the fracture of the distal right foot were evidence 
upon examination.  There was full range of motion, no pain 
elicited on examination, and the Veteran was able to walk without 
a limp.  Numbness could not be assessed upon examination either, 
aside from minimal feeling noted with pinprick on the right foot.  
The examiner noted that the Veteran had not had medical follow-up 
for this condition.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to an initial compensable disability 
rating for the residuals of a right foot injury.  A compensable 
disability rating of 10 percent is warranted under Diagnostic 
Code 5284 when there is evidence of moderate symptomatology.  38 
C.F.R. § 4.71a.  In the present case, while the Veteran has 
reported subjective symptomatology of pain, there was no 
objective symptomatology noted upon examination.  The Veteran was 
capable of a full range of motion as well.  The only symptom 
found during the examination was the Veteran's report of minimal 
feeling upon pinprick of the right foot.  Therefore, it would be 
inappropriate to characterize the Veteran's symptomatology as 
moderate.  

The Board recognizes that the Veteran has described right foot 
pain.  As a layperson, the Veteran is competent to testify to 
matters such as this.  However, even when considering the 
Veteran's report of occasional right foot pain, this would still 
not rise to the level of moderate symptomatology.  It was noted 
during the VA examination that the Veteran was able to stand for 
3 to 8 hours with only short breaks, and that he was capable of 
ambulating a quarter of a mile.  The record also demonstrates 
that no pain was elicited upon examination and that the Veteran 
has not sought medical treatment for his right foot condition.  
As such, the preponderance of the evidence demonstrates that even 
when considering the Veteran's report of pain, his symptomatology 
is more appropriately characterized as mild.  

To the extent that the dictates of DeLuca are applicable in this 
case, the medical evidence of record does not demonstrate 
additional limitation of motion in response to repetitive motion 
or effects upon his ordinary activity that would support an 
increased evaluation.  As noted above, for example, on 
examination of February 2010 there was no objective no evidence 
of painful foot motion, swelling, tenderness, instability, 
weakness, or abnormal weight bearing.

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's right foot disability has been found to cause 
decreased sensation and pain.  However, such mild symptomatology 
is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Furthermore, the February 2010 VA examiner 
concluded that he could find no residuals of the fracture of the 
distal right foot upon examination and that there were no 
significant occupational effects.  There is also no evidence of 
medical treatment for the right foot, suggesting that the Veteran 
has not had frequent periods of hospitalization for this 
disability.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
compensable disability rating for the residuals of a right foot 
injury must be denied.




ORDER

Entitlement to an initial compensable disability rating for the 
residuals of a right foot injury is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


